  20-08949-rdd     Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55    Pleading
                        Motion for Reconsideration Pg 1 of 22


AVROM R. VANN, ESQUIRE
AVROM R. VANN, P.C.
1211 Avenue of the Americas - 40th Floor
New York, New York 10036
Telephone: (212) 382-1700
Email: a2442@aol.com
Attorney for Plaintiff, Mosdos Chofetz Chaim Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________X

In Re:                                                   Chapter 11

MOSDOS CHOFETZ CHAIM INC.                                Case No. 12-2361-rdd
                                                         Post Confirmation
_______________________________________________X
MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
SIMA WEINTRAUB, derivatively on behalf of MOSDOS         Adv. Pro. No. 20-08949-rdd
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
JOSEPH GRUNWALD, derivatively on behalf of MOSDOS
 CHOFETZ CHAIM INC., and YISROEL HOCHMAN,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

                                           Plaintiffs,

                     -against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM
INC., TBG RADIN LLC, SHEM OLAM LLC.,
CONGREGATION RADIN DEVELOPMENT INC.,
ARYEH ZAKS, BEATRICE WALDMAN ZAKS,
HENOCH ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, SAMUEL MARKOWITZ and STERLING
NATIONAL BANK,

                                           Defendants.
________________________________________________X




              MOTION OF PLAINTIFF, MOSDOS CHOFETZ CHAIM INC.,
              FOR RECONSIDERATION, REARGUMENT AND/OR RELIEF
              FROM ORDER
  20-08949-rdd       Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                          Motion for Reconsideration Pg 2 of 22


                                       Introductory Statement

       Plaintiff, MOSDOS CHOFETZ CHAIM INC. (“Mosdos”)1 moves this Court pursuant to

FRCP 52, 59 and 60 and Bankruptcy Rules 7052, 9023 and 9024 for reconsideration, reargument

and/or relief from the Order of this Court Partially Granting Motion of Defendants MOSDOS

CHOFETZ CHAIM and Rabbi Aryeh Zaks for In Limine Relief and Precluding Submission of

Certain Evidence by Plaintiffs (hereinafter the “Order”) dated January 27, 2021 (DE 101).

Specifically, Mosdos submits that the Defendants’ Motion In Limine (hereinafter the “Motion”)

(DE 52) did not seek any relief against Mosdos, that the Motion sought relief in limine solely to

prohibit Rabbi Mayer Zaks from presenting any evidence regarding the configuration of the
Board of Trustees of Mosdos and certain other relief to be hereinafter discussed in greater detail,

but did not seek any affirmative relief against Mosdos.

       Mosdos submits that in entering the Order precluding Mosdos from offering any evidence

on specified issues, and in ordering that this Court retains exclusive jurisdiction to resolve all

matters relating to, or arising in connection with, the interpretation and/or implementation of the

Order, Mosdos was denied due process and accordingly is entitled to the relief sought by it in this

Motion. Mosdos further submits that in conducting proceedings on the Motion, which ultimately

resulted in the Court precluding Mosdos from offering evidence at the trial of this Adversary

Proceeding, at a time when Mosdos was not represented by counsel, was a manifest error.

                                          Relief Requested

       The Order should be amended and modified in each of the following respects:

       1.      The third Decretal paragraph should be amended to read in its entirety as follows:

               ORDERED that, for the reasons and findings set forth on the record

               including that acts of spoliation attributable to Plaintiff Rabbi Mayer Zaks

               that resulted in the destruction of relevant evidence and were engaged in


       1
           The defined term “Mosdos” refers solely to Mosdos Chofetz Chaim Inc. in its capacity
as a Plaintiff in this Adversary Proceeding.

                                                  1
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                     Pleading
                     Motion for Reconsideration Pg 3 of 22


          with a culpable state of mind and intentionally in bad faith, the Movants

          have established by a preponderance of the evidence all of the necessary

          elements of spoliation of evidence on the part of Plaintiff Rabbi Mayer

          Zaks, and the Joint Motion is consequently granted to the following

          extent:

          (1)       Rabbi Mayer Zaks is precluded from offering any evidence on the

                    first of the Contested Issues, as defined in the Court’s March 26,

                    2020 Order, to be determined at a hearing to be hereafter

                    conducted (the “Evidentiary Hearing”), namely, whether the
                    corporate governance of the Reorganized Debtor and the identity of

                    its board on the plan’s confirmation date were in compliance with

                    the plan and the confirmation order; provided, however, that

                    Rabbi Mayer Zaks may cross-examine whatever witnesses the

                    Defendants wish to put on at the Evidentiary Hearing;

          (2)       The identity of the Reorganized Debtor’s board on the

                    post-confirmation date transfer of the Mosdos Property is no longer

                    relevant because the parties agree that the board, as alleged by

                    Defendants, would have been the same on the confirmation date of

                    the plan and the date of such transfer; and

          (3)       Rabbi Mayer Zaks is precluded from offering any evidence related to

                    board meetings, corporate governance, board action, board composition

                    and authority to act with respect to the second Contested Issue to be tried

                    at the Evidentiary Hearing, namely, the actions of the Debtor and its

                    counsel in seeking confirmation of the plan specifically as to what was

                    sought regarding the transfer of the Mosdos Property as contemplated by

                    the plan with regard to complying with any additional approval under


                                              2
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                     Pleading
                     Motion for Reconsideration Pg 4 of 22


                   applicable New York law besides this Court’s approval of confirmation of

                   the plan;

    2.     The fifth Decretal paragraph should be amended to read in its entirety as follows:

           ORDERED, that the Court shall retain jurisdiction to resolve all matters

           relating to, or arising in connection with, the interpretation and/or

           implementation of this Order.



           In the event that this Court, in its discretion, does not grant all of the relief sought

    in this Motion, then Mosdos seeks a stay of all further proceedings before this Court

    pending an appeal of this Court’s Order and ruling on this Motion to the United States

    District Court for the SouthernDistrict of New York.

                                       The Applicable Rules

           This Motion for reconsideration, reargument and/or relief from the Order is

    brought before this Court pursuant to the following applicable Rules of the Court:

    1.     FRCP 52 which provides:

           Rule 52. Findings and Conclusions by the Court; Judgment on Partial Findings

           (a) Findings and Conclusions.

           (1) In General. In an action tried on the facts without a jury or with an advisory

           jury, the court must find the facts specially and state its conclusions of law

           separately. The findings and conclusions may be stated on the record after the

           close of the evidence or may appear in an opinion or a memorandum of decision

           filed by the court. Judgment must be entered under Rule 58.

           (2) For an Interlocutory Injunction. In granting or refusing an interlocutory

           injunction, the court must similarly state the findings and conclusions that support

           its action.



                                              3
20-08949-rdd   Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                   Pleading
                    Motion for Reconsideration Pg 5 of 22


          (3) For a Motion. The court is not required to state findings or conclusions when

          ruling on a motion under Rule 12 or 56 or, unless these rules provide otherwise,

          on any other motion.

          (4) Effect of a Master’s Findings. A master’s findings, to the extent adopted by

          the court, must be considered the court’s findings.

          (5) Questioning the Evidentiary Support. A party may later question the

          sufficiency of the evidence supporting the findings, whether or not the party

          requested findings, objected to them, moved to amend them, or moved for partial

          findings.
          (6) Setting Aside the Findings. Findings of fact, whether based on oral or other

          evidence, must not be set aside unless clearly erroneous, and the reviewing court

          must give due regard to the trial court’s opportunity to judge the witnesses’

          credibility.

          (b) Amended or Additional Findings. On a party’s motion filed no later than 28

          days after the entry of judgment, the court may amend its findings—or make

          additional findings—and may amend the judgment accordingly. The motion may

          accompany a motion for a new trial under Rule 59.

          (c) Judgment on Partial Findings. If a party has been fully heard on an issue

          during a nonjury trial and the court finds against the party on that issue, the court

          may enter judgment against the party on a claim or defense that, under the

          controlling law, can be maintained or defeated only with a favorable finding on

          that issue. The court may, however, decline to render any judgment until the close

          of the evidence. A judgment on partial findings must be supported by findings of

          fact and conclusions of law as required by Rule 52(a).




                                            4
20-08949-rdd   Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                 Pleading
                    Motion for Reconsideration Pg 6 of 22


    2.    FRCP 52 is made applicable to this Adversary Proceeding by Bankruptcy Rule

          7052 which provides:

          Rule 7052. Findings by the Court

          Rule 52 F.R.Civ.P. applies in adversary proceedings, except that any motion

          under subdivision (b) of that rule for amended or additional findings shall be filed

          no later than 14 days after entry of judgment. In these proceedings, the reference

          in Rule 52 F.R.Civ.P. to the entry of judgment under Rule 58 F.R.Civ.P. shall be

          read as a reference to the entry of a judgment or order under Rule 5003(a).


    3.    Rule 60 of the Federal Rules of Civil Procedure which states:

          FRCP 60. Relief from a Judgment or Order

          (a) Corrections Based on Clerical Mistakes; Oversights and Omissions. The

          court may correct a clerical mistake or a mistake arising from oversight or

          omission whenever one is found in a judgment, order, or other part of the

          record. The court may do so on motion or on its own, with or without

          notice. But after an appeal has been docketed in the appellate court and

          while it is pending, such a mistake may be corrected only with the appellate

          court’s leave.

          (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On

          motion and just terms, the court may relieve a party or its legal

          representative from a final judgment, order, or proceeding for the following

          reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect;




                                            5
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55           Pleading
                     Motion for Reconsideration Pg 7 of 22


          (2) newly discovered evidence that, with reasonable diligence, could not

          have been discovered in time to move for a new trial under Rule 59(b);

          (3) fraud (whether previously called intrinsic or extrinsic),

          misrepresentation, or misconduct by an opposing party;

          (4) the judgment is void;

          (5) the judgment has been satisfied, released, or discharged; it is based on

          an earlier judgment that has been reversed or vacated; or applying it

          prospectively is no longer equitable; or

          (6) any other reason that justifies relief.

          (c) Timing and Effect of the Motion.

          (1) Timing. A motion under Rule 60(b) must be made within a reasonable

          time—and for reasons (1), (2), and (3) no more than a year after the entry of

          the judgment or order or the date of the proceeding.

          (2) Effect on Finality. The motion does not affect the judgment’s finality or

          suspend its operation.

          (d) Other Powers to Grant Relief. This rule does not limit a court’s power

          to:

          (1) entertain an independent action to relieve a party from a judgment,

          order, or proceeding;

          (2) grant relief under 28 U.S.C. § 1655 to a defendant who was not

          personally notified of the action; or



                                           6
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                     Motion for Reconsideration Pg 8 of 22


           (3) set aside a judgment for fraud on the court.

           (e) Bills and Writs Abolished. The following are abolished: bills of review,

           bills in the nature of bills of review, and writs of coram nobis, coram vobis,

           and audita querela.

           FRCP 60 is made applicable to this Adversary Proceeding by Bankruptcy Rule

           9024 which provides:

           Relief from Judgment or Order

           Rule 60 F.R.Civ.P. applies in cases under the Code except that (1) a

           motion to reopen a case under the Code or for the reconsideration of an

           order allowing or disallowing a claim against the estate entered without a

           contest is not subject to the one year limitation prescribed in Rule 60(c),

           (2) a complaint to revoke a discharge in a chapter 7 liquidation case may

           be filed only within the time allowed by §727(e) of the Code, and (3) a

           complaint to revoke an order confirming a plan may be filed only within

           the time allowed by §1144, §1230, or §1330. In some circumstances, Rule

           8008 governs post-judgment motion practice after an appeal has been

           docketed and is pending.



    Bankruptcy Rule 9023 provides:

    Rule 9023. New Trials; Amendment of Judgments

    Except as provided in this rule and Rule 3008, Rule 59 F.R.Civ.P. applies in cases

    under the Code. A motion for a new trial or to alter or amend a judgment shall be

    filed, and a court may on its own order a new trial, no later than 14 days after entry



                                             7
  20-08949-rdd        Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55               Pleading
                           Motion for Reconsideration Pg 9 of 22


       of judgment. In some circumstances, Rule 8008 governs post-judgment motion

       practice after an appeal has been docketed and is pending.

                                                 The Facts

                 The instant Adversary Proceeding resulted from the removal to this Court on

       February 11, 2020 (DE 1) (hereinafter the “Removal Date”) of a Proceeding commenced

       in the New York Supreme Court. From the Removal Date until January 7, 2021, Aaron

       Twersky, Esquire (“Twersky”) represented Mosdos in its capacity as a Plaintiff in this

       case. On January 8, 2021 this Court signed an Order allowing Twersky to withdraw as

       counsel to Mosdos (DE 83). From January 8, 2021 until January 21, 2021 (the

       “Unrepresented Gap”), when Avrom R. Vann, P.C. filed a Notice of Appearance in this

       Adversary Proceeding on behalf of Mosdos (DE 93), Mosdos was not represented by

       counsel. During the Unrepresented Gap, as is expressly noted in the Transcript of the oral
       2
           argument on the Motion, this Court held a hearing on the Motion on January 14, 2021 at

       which time “at the start of the hearing, everyone agreed [that the depositions, both the

       transcripts and the video recordings of them and the other items agreed to be in evidence,

       including the Henig declarations and an agreement to treat the actual hearing held one

       week earlier as oral argument on the Motion] would be the only evidence for this

       hearing”.

                 The Motion, which was made by the Defendants in the Adversary Proceeding on

       September 2, 2020, did not seek any relief against Mosdos. By its express terms the

       relief sought by the Defendants in the Motion was solely against Rabbi Mayer Zaks

       (“Rabbi Mayer”) for in limine relief. The Motion set forth the relief sought stating:



       2
         See Page 7 of the transcript of of the Bench Ruling of this Court delivered on January
21, 2021 (DE 102).

                                                 8
  20-08949-rdd      Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                   Pleading
                         Motion for Reconsideration Pg 10 of 22


                      Defendants Mosdos Chofetz Chaim Inc (“Mosdos”) and

                      Rabbi Aryeh Zaks, hereby move this Court for an Order in

                      limine prohibiting Rabbi Mayer Zaks from ( i ) presenting

                      any evidence regarding the configuration of the Board of

                      Trustees of Mosdos based upon Movant’s litigation

                      misconduct comprised of theft of evidence and spoilation

                      of evidence; alternatively, (ii) prohibiting Movant from

                      presenting the testimony of Mark Blisko or any other

                      evidence of the composition of the Mosdos Board of

                      Trustees based upon the fraud surrounding the Blisko

                      Declaration; (iii) precluding the testimony of certain non-

                      party witnesses and (iv) preclude the entry into evidence of

                      the late-filed Declaration of Rabbi Mayer Zaks3.

              The term “Movant” as used in the Motion is not defined in the Motion. However,

       references in the Motion to the “Movant” are clearly references to Rabbi Mayer. Thus for

       example at page 12 of the Motion it is stated that “Movant disregarded this basic notion.

       He did not play by the rules, but rather leapt over them, bypassing the judicial process,

       and harming a party’s opportunity to properly and completely present its case and its

       evidence”. Similarly on the same page the Motion states: “Movant’s conduct deprived

       the court of the chance to fulfill it fundamental obligation to ensure the integrity of these

       proceedings. He has significantly interfered with the judicial process.” These among



       3
           This relief sought was reiterated in the Henoch Zaks Reply Declaration (DE 55 at Page
2) and in the Section of the Motion entitled “Conclusion” (DE 52 at Page 28). The moving
parties on the Motion filed a Responsive Memorandum of Law which made no change in the
relief sought in the Motion (DE57).

                                                 9
  20-08949-rdd      Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                Pleading
                         Motion for Reconsideration Pg 11 of 22


       other phrases in the Motion leave no doubt that Movant and Rabbi Mayer are

       synonymous terms4.

               The Verified Amended Complaint (the “Complaint”) in the New York State

       Supreme Court action, which was removed to this Court, seeks declaratory judgment and

       to quiet title pursuant to RPAPL Article 15, in that certain real property, commonly

       known as 50 Grandview Avenue, Spring Valley, New York and also known as 1-60

       Kiryas Radin Drive, Spring Valley, New York (hereinafter the “Property”). The

       Complaint alleges that through a fraudulent scheme perpetrated by the Defendants

       including by Rabbi Aryeh Zaks, Mosdos has been deprived of its ownership and equity in

       the Property, which was its only asset. The fraudulent scheme consisted of inter alia

       transactions which were not approved by the membership of Mosdos, obtaining a

       mortgage on the Property by making fraudulent statements and misrepresentations,

       transactions with parties who were not bona fide third parties, utilizing entities owned by

       Rabbi Aryeh Zaks and/or Henoch Zaks to perpetrate the fraud and otherwise failing to

       comply with applicable provisions of law. The Complaint seeks among other relief to

       determine that Mosdos remains the owner of the Property free and clear of liens, money




       4
           In quoting these provisions of the Motion, Mosdos does not acknowledge the veracity
of these allegations being made by Rabbi Aryeh Zaks. The sole purpose of quoting these
portions of the Motion is to establish that the term “Movant” is limited solely to refer to Rabbi
Mayer and to demonstrate the Motion did not seek any affirmative relief against Mosdos.

        The term “Movant” as used in the Motion is readily distinguished from the use of the
term “movants” by the Court in the proceedings before the Court. As used by the Court the term
“movants’ referred to the moving parties in the Motion. Thus the Court, referring to the moving
parties making the motion, stated “So, the movants here have the burden of proof by a
preponderance of the evidence. So Mr. Levine you go first” (TR 1/14/21 at Page 20). Similarly
the Court stated: “the intent was to remove materials from the possession of the movants ...”(TR
1/14/21 at Page 33). Parenthetical references beginning with the phrase “TR 1/14/21" are to the
transcript of the hearing held before the Court on January 14, 2021.

                                                10
  20-08949-rdd      Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                Pleading
                         Motion for Reconsideration Pg 12 of 22


       damages, and to impose a constructive trust on assets owned or controlled by Rabbi

       Aryeh Zaks, Henoch Zaks and Defendant, Shem Olam LLC.

              The following portions of this motion demonstrate the legal principles applicable

       to the relief sought and the reasons why the relief set forth in the Order against Mosdos

       should be vacated by this Court5.




                                                POINT I


                      THE COURT WAS IN ERROR WHEN IT PROCEEDED
                      WITH A HEARING ON THE MOTION AT A TIME
                      WHEN MOSDOS WAS NOT REPRESENTED BY
                      COUNSEL

              Mosdos is a religious corporation organized and existing under the laws of the

       State of New York. As a corporation Mosdos can only have appeared in this Court by

       counsel. See Jones v. Niagara Frontier Transp. Authority, 722 F.2d 20; 1983 U.S. App.

       LEXIS 15033 (2nd Cir. 1983) in which the Court of Appeals stated:

                       Since, of necessity, a natural person must represent the
                      corporation in court, we have insisted that that person
                      be an attorney licensed to practice law before our
                      courts. Shapiro Bernstein & Co. v. Continental Record
                      Co., supra, 386 F.2d at 427; Brandstein v. White
                      Lamps, Inc., supra, 20 F. Supp. at 370 ("Since a
                      corporation can appear only through its agents, they
                      must be acceptable to the court; attorneys at law, who
                      have been admitted to practice, are officers of the court
                      and subject to its control."); cf. Phillips v. Tobin, 548
                      F.2d 408, 413-15 (2d Cir. 1976) (shareholder who
                      would pursue corporation's cause of action in a


       5
           This Motion is being made on behalf of Mosdos. It should be noted that to the extent
that the Order affected Plaintiffs other than Rabbi Mayer Zaks, inasmuch as the Motion did not
seek relief against those Plaintiffs, they are adversely affected by the Order in much the same
manner as Mosdos.

                                               11
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                Pleading
                     Motion for Reconsideration Pg 13 of 22


                   derivative suit must be represented by an attorney).
                   The rule that a corporation may litigate only through a
                   duly licensed attorney is venerable and widespread.
                   See, e.g., Osborn v. Bank of United States, 22 U.S. (9
                   Wheat.) 738, 830, 6 L. Ed. 204 (1824) ("[a]
                   corporation . . . can appear only by attorney[n1]);"
                   Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed.
                   Cir.1983) (per curiam); Carr Enterprises, Inc. v.
                   United States, 698 F.2d 952, 953 (8th Cir. 1983) (per
                   curiam); Southwest Express Co. v. ICC, supra, 670
                   F.2d at 55; In re Victor Publishers, Inc., 545 F.2d 285,
                   286 (1st Cir. 1976) (per curiam); Strong Delivery
                   Ministry Association v. Board of Appeals of Cook
                   County, 543 F.2d 32, 33-34 (7th Cir. 1976) (per
                   curiam); In re Highley, 459 F.2d 554, 555 (9th Cir.
                   1972); United States v. 9.19 Acres of Land, 416 F.2d
                   1244, 1245 (6th Cir. 1969) (per curiam); Simbraw, Inc.
                   v. United States, 367 F.2d 373, 374 (3d Cir. 1966) (per
                   curiam). The reasons for requiring that an attorney
                   appear are thoroughly discussed in the above cases. In
                   summary, they are principally that the conduct of
                   litigation by a nonlawyer creates unusual burdens not
                   only for the party he represents but as well for his
                   adversaries and the court.

           When on January 8, 2021 this Court allowed Twersky to withdraw as counsel for

    Mosdos, there was no longer any representation of Mosdos by counsel in this case.

    Presumably, in scheduling a hearing on the Motion for January 14, 2021, the Court

    proceeded on the basis that the Motion did not seek any relief against Mosdos and

    therefore there was no impediment to the Court convening a hearing in this case on

    January 14, 2021 since by its express terms the Motion sought to preclude only Rabbi

    Mayer and did not seek any relief against Mosdos.

           However, by January 14, 2021, when the Motion came on for a hearing before this

    Court, on which date Mosdos was not represented by counsel, the Moving parties sought

    to amplify the relief sought by the Motion. As the hearing commenced the Court stated

    that the hearing was to be conducted on the “remaining portion of the Defendant’s motion

    in limine a judgment of default based upon the alleged destruction of evidence related to

                                            12
  20-08949-rdd      Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                         Motion for Reconsideration Pg 14 of 22


       the underlying adversary proceeding issues”. (TR 1/14/21 at Page 6). Mosdos was not

       represented by counsel at this hearing. The list of parties represented by counsel is set

       forth on Pages 4-5 of the Transcript of the proceedings held on January 14, 20216. and the

       actual appearance are noted at Page 7-11 of said Transcript.

               As soon as oral argument commenced on the Motion, Michael Levine, Esquire

       (“Levine”), counsel for the Defendants referred to the request for a dismissal sanction

       (TR 1/14/21 at Page 21). At that very moment in time, absent legal representation of

       Mosdos, the Court should have halted the proceedings, set a time for Mosdos to retain

       counsel, and then set an adjourned date for the oral argument to continue. Clearly, the

       sanction of dismissal, is not only an extraordinarily harsh remedy, but in the instant cases

       would completely deprive Mosdos of its day in court and subject it to the complete loss of

       its valuable equity in the Property. Allowing the oral argument to continue, in the

       absence of Mosdos, violated due process and the absolute requirement that a corporation

       be represented by counsel in proceedings before this Court.

               On January 21, 2021, the Court issued its Bench Ruling (DE 102) and after an

       extensive review of the various documents submitted to the Court as constituting the

       evidence, announced that the order of preclusion would extend to all of the plaintiffs on

       the first of the two contested issues7. As Mosdos is one of the “plaintiffs”, the Court




       6
          The transcript of the proceedings before this Court held on January 14, 2021 as of the
writing of this Motion has not as yet been filed on the electronic filing system of this Court. A
copy of the full transcript is annexed to this Motion as Exhibit “1".
       7
           See DE 102 at page 32 where this Court stated:

               I will preclude the plaintiffs from introducing evidence on the first of the two
               contested issues.

                                                13
  20-08949-rdd        Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                           Motion for Reconsideration Pg 15 of 22


       impermissibly allowed action to proceed against Mosdos when it was not

       represented by counsel. As stated by the Court of Appeals that is reversible error.

               During the oral argument on January 14, 2021, after Levine addressed the Court

       and advocated for dismissal and after the Court stated that it was “focusing on a proper

       sanction here . . . it is at least conceivable to me that short of dismissal, I can preclude

       evidence being submitted by you or your side. . .”)(TR 1/14/21 at page 44), Stanley L.

       Lane, Jr, Esquire (“Lane”), representing Rabbi Mayer, responded stating that the Court

       having referred to “you or your side” he was reminding the Court that parties who could

       be affected by such a ruling, which includes Mosdos, were not present or represented.

       Lane stated:

               As long as we can go there at the hearing, that’s fine. Or whomever is
               representing Mayer Zaks at that point, if we’re not still in the case. Or the
               other Plaintiffs. Oh, by the way, Your Honor, since we went through it at
               the beginning today and the relief was a total dismissal, there are four
               Plaintiffs who are not represented here today at all because their counsel
               has withdrawn. So, that it’s clear, we’re representing only Rabbi [Mayer]
               Zaks” (TR 1/14/21 at Page 45).

               At that very moment in time, even had the Court (and all other counsel) not

       previously recognized that Mosdos was not represented by counsel and as a corporation

       had to be represented by counsel, the proceedings should have been halted and Mosdos

       given a reasonable opportunity to retain counsel. This is not an academic claim, since

       even absent such a direction by the Court, Mosdos did retain counsel just one week later

       (DE 91) and that counsel’s request to address the Court on the issues raised in the Motion

       was denied by the Court (DE 102 at Page 8)8. Nevertheless the oral argument not only


       8
            The Court misspoke when it described Avrom Vann as “purported new counsel for the
plaintiffs, or at least for Rabbi Mayer Zaks” (DE 102 at Page 8). Both the Notice of Appearance
filed by Avrom R. Vann, Esquire (DE 93) and the letter to the Court from Avrom R. Vann,
Esquire dated January 21, 2021 (DE 94) explicitly stated that Avrom R. Vann, Esquire, was
retained as counsel to Mosdos. Avrom R. Vann, Esquire has not been retained by nor is he

                                                 14
  20-08949-rdd       Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                Pleading
                          Motion for Reconsideration Pg 16 of 22


       continued and Levine continued to press for a total dismissal of the Adversary Case.

       Levine concluded his rebuttal by stating “And I think Your Honor should, at this point,

       dismiss with prejudice” (TR 1/14/21 at Page 71).

               In its concluding remarks, the Court once again expressly stated that it was

       considering “whether the ultimate sanction of dismissal of this adversary proceeding is

       warranted“ (TR 1/14/21 at Page 82). The Court furthermore made clear to the parties and

       their counsel that “the law is the law” (TR 1/14/21 at Page 82).

               Mosdos agrees and accepts the view of the Court that “the law is the law”. In this

       case, the Court was considering the drastic remedy of dismissing the Complaint and did

       enter the Order prohibiting the Plaintiffs, including Mosdos, from “offering any evidence

       on the first of the Contested Issues”. As the proceedings on the Motion and the Order

       implementing the Court’s findings against Mosdos resulted from proceedings held at a

       time when Mosdos was not represented by Counsel, and legally Mosdos is incapable of

       representing itself in this Court, and based upon the fact that the Motion did not originally

       seek any relief against Mosdos, this Court should grant the relief sought by Mosdos in

       this motion for reconsideration, should vacate the Order as against Mosdos, and should

       grant such other and further relief in favor of Mosdos as this Court deems just and

       equitable9.




representing Rabbi Mayer.
       9
          See full discussion of the denial of due process to Mosdos which is set forth in Point III
of this Motion, Infra.

                                                15
20-08949-rdd     Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                      Motion for Reconsideration Pg 17 of 22




                                              POINT II

                   THE MOTION FOR RECONSIDERATION,
                   REARGUMENT OR TO ALTER THE ORDER IS
                   PROPERLY BEFORE THIS COURT


           A court may reconsider its order where necessary “to correct a clear error of law

    or fact or to prevent manifest injustice.” Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v.

    Quinteros, 176 F.3d 669, 677; 1999 U.S. App. LEXIS 8483; 50 U.S.P.Q.2D (BNA) 1665

    (3d Cir. 1999)(“The purpose of a motion for reconsideration, ‘we have held, ‘is to correct

    manifest errors of law or fact or to present newly discovered evidence’ Harsco Corp. v.

    Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). Accordingly, a judgment may be altered or

    amended if the party seeking reconsideration shows at least one of the following grounds:

    (1) an intervening change in the controlling law; (2) the availability of new evidence that

    was not available when the court granted the motion for summary judgment; or (3) the

    need to correct a clear error of law or fact or to prevent manifest injustice. See North

    River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995"); In re

    Energy Future Holdings Corp., 575 B.R. 616, 628, 2017 Bankr. LEXIS 3369; 64 Bankr.

    Ct. Dec. 198 (U.S.D.C. Delaware 2017)(“A prior decision should be reconsidered ‘where

    it appears [the Court] has overlooked or misapprehended some factual matter that might

    reasonably have altered the result reached by the Court.’”). While the exact meaning of

    manifest injustice and clear error of law or fact is unsettled, the error must be apparent to

    the point of being indisputable.

           In the instant case, manifest error is patent on the face of the Order. Allowing the

    Motion seeking to prohibit Rabbi Mayer from introducing evidence at a trial to be

    converted into a Motion to Dismiss a Complaint (notwithstanding the denial of that relief)

                                             16
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                   Pleading
                     Motion for Reconsideration Pg 18 of 22


    and extending the scope of the Motion to preclude Mosdos from offering “any evidence

    on the first Contested Issue” on the trial of the Adversary Proceeding where such relief

    was not sought in the Motion and where Mosdos was not represented by counsel during

    the proceedings held on the Motion, clearly was manifest error of law which is readily

    apparent.

           Although no provision in the Bankruptcy Rules specifically provides for

    reconsideration of court orders, motions seeking reconsideration of an order or

    judgment may be filed pursuant to Rules 9023, 9024, and 7052; motions for

    reconsideration should not be used to relitigate issues already decided or as

    substitute for appeal. Britt's Home Furnishing, Inc. v. Hollowell (In re Hollowell),

    242 B.R. 541, 1999 Bankr. LEXIS 1589 (Bankr. N.D. Ga. 1999).

           In the instant case, reconsideration is being sought to correct a clear error of law

    made in the Court when proceedings were held resulting in adverse findings against

    Mosdos. This issue was not addressed by this Court and is properly raised in a motion for

    reconsideration.

                                             POINT III

                   PRECLUDING MOSDOS FROM INTRODUCING
                   EVIDENCE ON THE TRIAL OF THIS ADVERSARY
                   PROCEEDING, WITHOUT HAVE GIVEN ADVANCE
                   NOTICE TO MOSDOS THAT SUCH RELIEF WAS
                   SOUGHT AGAINST, IT VIOLATED MOSDOS’ RIGHT
                   TO DUE PROCESS

           The law is clear that sanctions may not be granted except upon advance due notice

    and a full opportunity to he heard. In the instant case, where the Motion did not seek any

    sanctions against Mosdos, where a hearing on the Motion took place when Mosdos was

    not represented by counsel, and where Mosdos very shortly thereafter did retain counsel

    demonstrating its desire to continue to be represented by counsel, and where the Court

                                             17
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                  Pleading
                     Motion for Reconsideration Pg 19 of 22


    before rendering its decision on the record declined to allow Mosdos’ newly retained

    counsel the opportunity to address the Court, Mosdos was denied due process and the

    Order against it must be vacated.

           The Court of Appeals has specifically held that due process requires that

    courts provide notice and opportunity to be heard before imposing any kind of

    sanctions. Ted Lapidus, S.A. v. Vann, 112 F.3d 91; 1997 U.S. App. LEXIS 8609; 42

    U.S.P.Q.2D (BNA) 1614 (2nd Cir. 1997); Jefferson v. Webber, 777 Fed. Appx. 11;

    2019 U.S. App. LEXIS 18182; 2019 WL 2505370 (2nd Cir. 2019). This rule
    of law is clearly applicable to the facts of this case. In Ted Lapidus, S.A. v. Vann

    the Court of Appeals stated:

                   “Due process requires that courts provide notice and
                   opportunity to be heard before imposing any kind of
                   sanctions." In re Ames Dept. Stores, Inc., 76 F.3d 66,
                   70 (2d Cir. 1996) (emphasis in original). The Third
                   Circuit has interpreted the notice requirement to mean
                   "specific" notice of the sanctioning authority being
                   considered and the conduct alleged to be sanctionable.
                   See Zuk v. Eastern Pa. Psychiatric Inst. of the Med.
                   College of Pa., 103 F.3d 294, 298 (3d Cir. 1996); Jones
                   v. Pittsburgh Nat'l Corp., 899 F.2d 1350, 1357 (3d Cir.
                   1990).
                   The purpose of particularized notice is to put counsel "on
                   notice as to the particular factors that he must address if he
                   is to avoid sanctions." Jones, 899 F.2d at 1357.

           Similarly in Jefferson v. Webber, the Court of Appeals stated:

                   Due process requires that a litigant "must be forewarned of
                   the authority under which sanctions are being considered,
                   and given a chance to defend himself against specific
                   charges." Sakon, 119 F.3d at 114 (quoting Ted Lapidus,
                   S.A. v. Vann, 112 F.3d 91, 97 (2d Cir. 1997)).

           See also Nuwesra v. Merrill Lynch, Fenner & Smith, Inc., 174 F.3d 87; 1999 U.S.

    App. LEXIS 8005; 43 Fed. R. Serv. 3d (Callaghan) 1208; 9 Am. Disabilities Cas. (BNA)

                                             18
20-08949-rdd     Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                 Pleading
                      Motion for Reconsideration Pg 20 of 22


    537 (2nd Cir. 1999)(“"Due process requires that courts provide notice and an opportunity

    to be heard before imposing any kind of sanctions." TedLapidus, S.A. v. Vann, 112 F.3d

    91, 96 (2d Cir.) (quoting In re Ames Dep't Stores, Inc., 76 F.3d 66, 70 (2d Cir. 1996))

    (alteration in original), cert. denied, 118 S. Ct. 337 (1997); accord Rounseville v. Zahl, 13

    F.3d 625, 632-33 (2d Cir. 1994)”).

           In the instant case, the Motion on its face was directed solely against Rabbi Mayer

    and sought to preclude him from offering evidence at the trial of this adversary

    proceeding. Ultimately, while the Court denied significant portions of the relief sought in

    the Motion, the Court entered the Order which precludes not only Rabbi Mayer but also

    Mosdos from offering certain evidence at the trial of this Adversary Proceeding. Due

    process was violated and the Order must be vacated to the extent that it granted any relief

    against Mosdos.

           This Court committed reversible error when it permitted the proceedings to

    proceed against Mosdos without proper notice having been given to Mosdos and then

    precluded Mosdos from introducing certain evidence at the forthcoming trial of this

    Adversary Proceeding. Reconsideration should be granted and the Order against Mosdos

    should be vacated.

                                             POINT IV

                   THE FINAL DECRETAL PARAGRAPH SHOULD BE
                   DELETED OR MODIFIED

           The final decretal paragraph sets forth relief which was not sought in the Motion

    and should be deleted in its entirety. Alternatively, at a minimum, the provision should

    be amended by deleting the word “exclusive” since that could be construed as prohibiting

    an appeal to be taken from the Order to the United States District Court, and clearly this



                                             19
20-08949-rdd     Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                    Pleading
                      Motion for Reconsideration Pg 21 of 22


    Court does not have the power or authority to prohibit a party from taking an appeal from

    an order of this Court.

                                               POINT V

                    IF THIS COURT DENIES THIS MOTION, WHETHER IN
                    WHOLE OR IN PART, THIS COURT SHOULD STAY
                    FURTHER PROCEEDING BEFORE THIS COURT
                    PENDING AN APPEAL TO THE UNITED STATES
                    DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                    NEW YORK

            The drastic, unprecedented relief granted by this Court in the Order impairs the

    ability of Mosdos, a Plaintiff in this Adversary Proceeding, to fully, fairly, properly and

    completely have its case heard and determined on the merits at the trial of this Adversary

    Proceeding. Accordingly in the event that this Court denies this Motion, whether in whole

    or in part, or if this Court has not decided this Motion prior to the scheduled trial date of

    the Adversary Proceeding, this court should stay further proceeding before this Court

    pending an appeal to the United States District Court for the Southern District of New

    York, whether such appeal proceeds as of right or by permission.



                                              Conclusion

            For all of the foregoing reasons this Court should grant this Motion for

    reconsideration, reargument and/or relief from the prior Order of this Court and upon the

    granting of this motion enter an order modifying the Order in the manner as set forth in

    the section of this Motion entitled “Relief Requested”. Furthermore, in the event that

    this Court, in its discretion, does not grant all of the relief sought in this Motion, then this

    Court should stay of all further proceedings before this Court pending an appeal of this




                                               20
20-08949-rdd    Doc 104-1 Filed 02/08/21 Entered 02/08/21 17:06:55                Pleading
                     Motion for Reconsideration Pg 22 of 22


    Court’s Order and ruling on this Motion to the United States District Court for the

    Southern District of New York.

    Dated: February 8, 2021

                                                 AVROM R. VANN, P.C.
                                                 Attorneys for Plaintiff,
                                                        MOSDOS CHOFETZ CHAIM INC.

                                                         S/ Avrom R. Vann

                                                 By:________________________
                                                       Avrom R. Vann, Esquire

                                                 Office and Post Office Address
                                                 1211 Avenue of the Americas -40th Floor
                                                 New York, New York 10036-8718
                                                 (212) 382-1700




                                            21
